           Case 3:17-cv-01104-VLB Document 70-15 Filed 04/01/19 Page 1 of 1

Yale Department of Spanish & Portuguese
                                                                             PO Box 208204
                                                                             New Haven CT 06520-8204
                                                                             T 203 432-1151
                                                                             F 203 432-1178
                                                                             span-portyale.edu
                                                                             courier
                                                                             82-00 Wall Street
                                                                             New Haven CT 06511
   April 13, 2015


   Associate Professor Susan Byrne
   Department of Spanish and Portuguese
   Campus

   Dear Sue,

   I have received your letter of April 1, 2015, which you copied to the Provost of the
   University, the_Dean of the Faculty of Arts and Sciences, the Divisional Director of the
   Humanities for the FAS, the FAS Dean of Academic Affairs, the FAS Dean of Faculty
   Affairs and Deputy Provost, and the FAS Associate Dean, as well as my four senior
   colleagues in the Department of Spanish and Portuguese.

   You have requested that Professor Roberto Gonzalez Echevarria and I recuse ourselves
   from all matters concerning your tenure consideration.

   This is to inform you that we will not do so. I cite, as you did, Yale President Peter
   Salovey, from his statement of November 3, 2014: "No one at Yale should be mistreated,
   bullied, harassed or denied opportunities they deserve. It is essential that all of us
   understand this and act accordingly."

   I will expect to receive your preliminary materials, as requested and stipulated in my
   letter to you of March 3o, 2015, on the deadline of April 15, 2015.

   Sincerely,



   Rolena Adorno
   Sterling Professor of Spanish
   Chair, Department of Spanish and Portuguese




                              INITIAL DISCOVERY PROTOCOLS                                     P1416
